     Case 4:19-cr-01962-RM-BGM Document 68 Filed 07/28/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6
 7
 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                                FOR THE DISTRICT OF ARIZONA
10
11
     United States of America,                          No. CR-19-01962-001-TUC-RM (BGM)
12
                   Plaintiff,                           ORDER
13
     v.
14
     Jorge Alberto Coronado-Vejar,
15
                   Defendant.
16
17          Pending before the Court is Plaintiff’s Motion to Reconsider Order Dismissing
18   with Prejudice. (Doc. 64.) Plaintiff moves the Court to reconsider its prior Order
19   dismissing the indictment with prejudice and instead to dismiss the indictment without
20   prejudice. (Id.) The Government contends that dismissal without prejudice will
21   adequately remedy the Sixth Amendment concerns and is a “lesser remedial action”
22   pursuant to United States v. Barrera-Moreno, 951 F.2d 1089, 1092 (9th Cir. 1991). (Id.)
23   The Government further states that if the defendant were to become available and the
24   charges refiled, the issue of potential prejudice could be revisited at that time. (Id.)
25          Defendant opposes reconsideration of the dismissal with prejudice. (Doc. 66.)
26   Defendant argues that he suffered “substantial prejudice” as a result of the Sixth
27   Amendment violation stemming from his deportation, and that no lesser remedial action
28   is available to remedy that prejudice. (Id.) Defendant further contends that dismissal with
     Case 4:19-cr-01962-RM-BGM Document 68 Filed 07/28/20 Page 2 of 4



 1   prejudice is appropriate to deter the Government from continuing to engage in the
 2   “ongoing, prejudicial, and repetitive” practice in this district of deporting criminal
 3   defendants during the pendency of their criminal proceedings. (Id.)
 4          In reply, the Government argues that Defendant has not disputed that the Sixth
 5   Amendment violation would effectively be cured by dismissal without prejudice and
 6   therefore concedes that issue. (Doc. 67.) The Government further argues that there has
 7   been no “misconduct or bad faith” on the part of the Government that would potentially
 8   warrant dismissal with prejudice. (Id.); see also United States v. Perez-Canez, No. CR-
 9   18-00229-PHX-JJT, at 5 (D. Ariz. Mar. 2, 2020) (dismissing indictment without
10   prejudice after defendant’s removal, where the government offered to parole in defendant
11   and there was no bad faith). The Government contends that its position that Defendant
12   could be prosecuted after his removal was “not unreasonable” and the Court’s
13   disagreement with that position did not mean the Government acted in bad faith. (Id.) The
14   Government states that Defendant “has failed to show why he should receive the windfall
15   of never facing prosecution” for these charges if he becomes available in the future. (Id.)
16          Local Rule of Civil Procedure 7.2(g), which governs motions for reconsideration,
17   provides:
18                 The Court will ordinarily deny a motion for reconsideration
                   of an Order absent a showing of manifest error or a showing
19                 of new facts or legal authority that could not have been
                   brought to its attention earlier with reasonable diligence. Any
20                 such motion shall point out with specificity the matters that
                   the movant believes were overlooked or misapprehended by
21                 the Court, any new matters being brought to the Court’s
                   attention for the first time and the reasons they were not
22                 presented earlier, and any specific modifications being sought
                   in the Court’s Order. No motion for reconsideration of an
23                 Order may repeat any oral or written argument made by the
                   movant in support of or in opposition to the motion that
24                 resulted in the Order. Failure to comply with this subsection
                   may be grounds for denial of the motion.
25
26          In the District of Arizona, motions for reconsideration will be granted when:
27                 (1) There are material differences in fact or law from that
                   presented to the Court and, at the time of the Court’s decision,
28                 the party moving for reconsideration could not have known of
                   the factual or legal differences through reasonable diligence;

                                                 -2-
     Case 4:19-cr-01962-RM-BGM Document 68 Filed 07/28/20 Page 3 of 4



 1                 (2) There are new material facts that happened after the
                   Court’s decision;
 2                 (3) There has been a change in the law that was decided or
                   enacted after the Court’s decision; or
 3                 (4) The movant makes a convincing showing that the Court
                   failed to consider material facts that were presented to the
 4                 Court before the Court’s decision.
 5   Motorola, Inc. v. J.B. Rodgers Mech. Contractors, 215 F.R.D. 581, 586 (D. Ariz. 2003).
 6   “Reconsideration is indicated in the face of the existence of new evidence, an intervening
 7   change in the law, or as necessary to prevent manifest injustice.” Navajo Nation v.
 8   Confederated Tribes & Bands of the Yakama Indian Nation, 331 F.3d 1041, 1046 (9th
 9   Cir. 2003). Whether to grant reconsideration is within the sound discretion of the trial
10   court, id., and a denial of a motion for reconsideration is reviewed for abuse of that
11   discretion, Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 883 (9th Cir. 2000).
12          The Court agrees with the Government that reconsideration is necessary to prevent
13   injustice. Dismissal without prejudice is a “lesser remedial action” that will end the case.
14   Should Defendant become available and be prosecuted on these charges in the future, the
15   parties will be free to raise arguments related to the prejudice that resulted to Defendant
16   from deportation during his criminal case and his subsequent inability to adequately
17   communicate with his counsel. The Court further finds that, at this time, dismissal
18   without prejudice is an adequate deterrent to the Government’s ongoing practice in this
19   District of deporting criminal defendants during their criminal proceedings.
20          Accordingly,
21   ....
22   ....
23   ....
24   ....
25   ....
26   ....
27   ....
28   ....


                                                -3-
     Case 4:19-cr-01962-RM-BGM Document 68 Filed 07/28/20 Page 4 of 4



 1         IT IS ORDERED that the Motion for Reconsideration of Dismissal with
 2   Prejudice (Doc. 64) is granted. The Court’s May 28, 2020 Order (Doc. 63) is modified to
 3   dismiss the indictment without prejudice.
 4         Dated this 27th day of July, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -4-
